DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the axial thrust" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the suction side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the rest state" in line2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the axially facing surfaces" in line4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-17, 19 and 21-22 depend off of an indefinite claim. Therefore, rendering these claims indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hellman et al. US 20040151581 in view of Zhao CN 103776573.
Regarding claim 13, Hellmann discloses: 
An arrangement (Fig 2) for absorbing the axial thrust of a centrifugal pump (Fig 1: 1) having a relief device (4) and an axial bearing (Fig 2: 19 and 20), comprising: 
a ring (Par 24: Strain gages 14 and 15) configured to be arranged at the axial bearing (14 at 20), 
However, Hellman is silent as to: 
wherein the ring is divided into segments.
From the same field of endeavor, Zhao teaches: 
wherein the ring is divided into segments (Fig 2: Segments of the strain gage).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to have the strain gage segment structure of Zhao to meet the accuracy requirements when calculating the thrust load (Page 5, par 2 of espacenet translation).
Regarding claim 14, Hellmann discloses all of the above limitations. However, Hellman is silent as to:
wherein the segments are connected to elements in the form of webs.
From the same field of endeavor, Zhao teaches: 
wherein the segments are connected to elements in the form of webs (Fig 2: Segments of the strain gage form a connected web).
The modification for this claim is covered by claim 13.
Regarding claim 15, Hellmann discloses all of the above limitations. However, Hellman is silent as to:
wherein the ring has sensors in the form of strain gages.
From the same field of endeavor, Zhao teaches: 
wherein the ring has sensors in the form of strain gages (Fig 2: Segments are strain gages).
The modification for this claim is covered by claim 13.
Regarding claim 16, Hellmann discloses all of the above limitations. However, Hellman is silent as to:
wherein the ring has projections.
From the same field of endeavor, Zhao teaches: 
wherein the ring has projections (Fig 1b: Segments are strain gages make an L shaped projection).
The modification for this claim is covered by claim 13.
Regarding claim 17, Hellmann discloses all of the above limitations. However, Hellman is silent as to:
wherein the ring includes grooves between a radially inner side of the ring and a radially outer size of the ring.
From the same field of endeavor, Zhao teaches: 
wherein the ring includes grooves between a radially inner side of the ring and a radially outer size of the ring (Fig 1b: Segments are strain gages make an L shaped projection).
The modification for this claim is covered by claim 13.
Regarding claim 18, Hellmann discloses:
wherein the relief device is configured such that a residual thrust acting on the ring is in the direction of the suction side of the centrifugal pump in all operating conditions (Par 20: Dual pistons reduce residual thrust).
Regarding claim 19, Hellmann discloses:
wherein the ring is configured to be elastically deformed by the residual thrust (Par 19).
Regarding claim 20, Hellmann discloses:
wherein the ring is dimensioned such that, starting from a maximum gap width (s) in the rest state, an axial gap (8) between a double piston (4) and a casing part of the relief device (12) under operating conditions is a minimum width which prevents contact between the axially facing surfaces of the double piston and the casing part (Par 20).
Regarding claim 21, Hellmann discloses:
wherein the axial bearing is a hydrodynamic bearing (Par 19: 9).
Regarding claim 22, Hellmann discloses:
wherein the relief device is a relief disk (Fig 1: 4 is disc shaped).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10557497 discloses a similar sensor structure as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745